Case: 1:20-cv-06006 Document #: 1-4 Filed: 10/08/20 Page 1 of 1 PagelD #:81
IN THE CIRCUM COURT OF THE NINETEENTH JU,.iCIAL CIRCUIT

LAKE COUNTY, ILLINOIS E ( L Ee

 

SARINA ERVIN, )
4)

Plaintiff, ) JUL 15 2020
)

vs. ) Case No. 04 D 1943 Onn Worrstee

) CIRCUIMGLERK
RAYMOND ERVIN, )
)
Defendant. )

ORDER

 

This matter coming on to be heard for status of body attachment orders issued against
Raymond Ervin and Gwendolyn Barlow, hearing on the citation to discover assets served on
Gwendolyn Barlow and hearing on the Petition for Rule to Show Cause filed against Debra Zeit,
counsel for Sarina Ervin appearing on her behalf, Gwendolyn Barlow appearing telephonically
by Zoom, counsel for Debra Zeit appearing on her behalf, the Court being fully advised;

IT IS HEREBY ORDERED:

i

Debra Zeit shall turn over copies of all checks and other documents responsive
to the subpoena served upon her within 21 days. She shall be permitted to redact
any of her personally identifying information, but not the account numbers or
names of any of the payors, nor the dates, or amounts of the checks. Ms.
Barlow’s oral objections to the Debra Zeit’s compliance with the subpoena are
overruled.

 

2. Sarina is granted 7 days to respond to the Motion to Quash Citation filed on
February 26, 2020 and that motion is set for hearing on July 22, 2020 at 9:00
a.m.
3. Sarina’s Petition for Rule to Show Cause against Debra Zeit is entered and
continued to August 19, 2020 at 9:00 a.m. for hearing.
4. The body attachment orders issued against Raymond Ervin and Gwendolyn
Barlow are extended until July 22, 2020.
ENTERED:
ahs he
Judge ee No.
BEERMANN LLP

Attorneys for Petitioner Sarina Ervin
161 North Clark St., Ste. 3000
Chicago, Illinois 60601

(312) 621-9700

jsteele(@beermannlaw.com
Atty. No 6308171
